1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ROSA INES ZAZUETA,               )                  Case No.: 1:20-cv-0749 JLT
                                      )
12            Plaintiff,              )                  ORDER GRANTING THE COMMISSIONER’S
                                      )                  REQUEST FOR AN EXTENSION OF TIME
13       v.                           )
                                      )                  (Doc. 15)
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant.              )
                                      )
16                                    )

17          On July 1, 2021, the parties stipulated for Plaintiff to have an extension of thirty days to file an
18   opening brief. (Doc. 15) Notably, the Scheduling Order permits a single thirty-day extension by the
19   stipulation of parties (Doc. 6 at 3), and this is the first extension requested by either party. Accordingly,
20   the Court ORDERS:
21          1.      The extension of time is GRANTED; and
22          2.      Plaintiff SHALL file her opening brief no later than July 30, 2021.
23
24   IT IS SO ORDERED.
25      Dated:     July 6, 2021                               _ /s/ Jennifer L. Thurston
26                                                  CHIEF UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
